
	

114 HR 3711 : Chicano Park Preservation Act
U.S. House of Representatives

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		114th CONGRESS
		2d Session
		H. R. 3711
		IN THE SENATE OF THE UNITED STATES
		December 8, 2016ReceivedAN ACT
		To authorize the Secretary of the Interior to conduct a special resource study of Chicano Park,
			 located in San Diego, California, and for other purposes.
	
	
 1.Short titleThis Act may be cited as the Chicano Park Preservation Act. 2.Special resource study (a)StudyThe Secretary of the Interior shall conduct a special resource study of Chicano Park and its murals located in San Diego, California.
 (b)ContentsIn conducting the study under subsection (a), the Secretary shall— (1)evaluate the national significance of the site;
 (2)determine the suitability and feasibility of designating the site as a National Historic Landmark or Affiliated Area of the National Park System;
 (3)consider other alternatives for preservation, protection, and interpretation of Chicano Park and its murals by Federal, State, or local governmental entities, or private and nonprofit organizations;
 (4)consult with interested Federal, State, or local governmental entities, private and nonprofit organizations or any other interested individuals; and
 (5)identify cost estimates for any development, interpretation, operation, and maintenance associated with the alternatives.
 (c)Applicable lawThe study required under subsection (a) shall be conducted in accordance with section 100507 of title 54, United States Code, except that the study shall not consider any options that involve Federal acquisition of lands, interests in lands, or any other property related to the Chicano Park and its murals.
 (d)ReportNot later than 18 months after the date on which funds are first made available for the study under subsection (a), the Secretary shall submit to the Committee on Natural Resources of the House of Representatives and the Committee on Energy and Natural Resources of the Senate a report containing the results of the study and any conclusions and recommendations of the Secretary.
			
	Passed the House of Representatives December 7, 2016.Karen L. Haas,Clerk
